84669: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-20939: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84669


Short Caption:JOHNSON VS. THE ELEVENTH JUD. DIST. CT.Court:Supreme Court


Related Case(s):84163


Lower Court Case(s):Pershing Co. - Eleventh Judicial District - 27CV-OTH-2019-0044Classification:Original Proceeding - Civil - Proper Person Writ Petition


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerTimothy Howard Johnson
					In Proper Person
				


RespondentJim C. ShirleyJohn C. Dorame
							(Attorney General/Carson City)
						Aaron D. Ford
							(Attorney General/Carson City)
						


RespondentThe Eleventh Judicial District Court of the State of Nevada, in and for the County of PershingJohn C. Dorame
							(Attorney General/Carson City)
						Aaron D. Ford
							(Attorney General/Carson City)
						





Docket Entries


DateTypeDescriptionPending?Document


05/05/2022Filing FeeFiling Fee due for Petition. (SC)


05/05/2022Petition/WritFiled Proper Person Petition for Writ of Mandamus. (SC)22-14417




05/05/2022MotionFiled Proper Person Motion to Waive Filing Fee for Petition for Writ of Mandamus. (SC)22-14420




05/20/2022Order/ProceduralFiled Order Regarding Filing Fee.  Petitioner shall, within 30 days of the date of this order, submit either the requisite filing fee, or an affidavit demonstrating his inability to pay, which substantially complies with Form 4 of the Nevada Rules of Appellate Procedure, and which shall include a financial certificate from the Department of Corrections if petitioner is incarcerated.  (SC)22-16021




06/21/2022Notice/IncomingFiled Appellant's Proper Person Affidavit in Support of Motion to Proceed on Appeal in Forma Pauperis. (SC)22-19597




06/30/2022MotionFiled Appellant's Proper Person Motion to Withdraw with Prejudice the Petition for Writ of Mandamus. (SC)22-20675




07/05/2022Order/DispositionalFiled Order/Voluntary Dismissal. Petitioner's motion for withdrawal of this petition for writ of mandamus is granted.  This petition is dismissed. Closed/No Remittitur Issued.   (SC)22-20939





Combined Case View